DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US Pub. No. 2015/0362830 A1).
As to claim 1, Liao teaches a light source device, comprising a first light source (#110 in Fig. 4 and in ¶ [0039]), a light guiding system (#430 in Fig. 4 and in ¶ [0049]), and a wavelength conversion device (#120 in Fig. 4 and in ¶ [0039]); wherein the first light source is configured to emit first exciting light (BL in Fig. 4), and the first exciting light is incident to the light guiding system along an incidence light channel (Ray diagram showing BL leaving #110 towards #430); the light guiding system is configured to guide the first exciting light to the wavelength conversion device (Ray diagram showing BL travelling through #430 to #120); the wavelength conversion device comprises a wavelength conversion section and a reflective section (Fig. 2C and ¶ [0043]), and periodically moves in such a manner that the wavelength conversion section and the reflective section are periodically located on an optical path of the first exciting light in time division (capable of such a movement because it is a “wheel” in ¶ [0039], see also Fig. 2B which shows the wheel having conversion parts and reflecting portion #122, ¶ [0043]), wherein the wavelength conversion section absorbs the first exciting light and emits excited light (either 
As to claim 11, Liao teaches an included angle between the second exciting light incident to the optical path correcting assembly and the second exciting light reflected by the optical path correcting assembly is not equal to 90 degrees (ray diagram showing an approach that is not normal (not 90 degrees) in Fig. 4). 
As to claim 12, Liao teaches a projection system comprising a light source device, wherein the projection system further comprises a light modulating device (#210 in Fig. 4 and in ¶ [0038]) and a lens device (#220 in Fig. 4 and in ¶ [0038]), wherein the light source device comprises a first light source (#110 in Fig. 4 and in ¶ [0039]), a light guiding system (#430 in Fig. 4 and in ¶ [0049]), and a wavelength conversion device (#120 in Fig. 4 and in ¶ [0039]); the first .
Allowable Subject Matter
Claims 2-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
The Applicant has argued the following:
1. Liao does not teach changing a beam angular distribution of the second exciting light in such a manner that imaging positions of the second exciting light and the excited light coincide in a direction of beam propagation. One of ordinary skill in the art will recognize that the beam angular distribution denotes a degree of divergence and convergence of luminous intensity distribution when the light travels in a main optical axis.
While the Applicant’s argument has been fully considered it is not persuasive for the following:
1. Applicant acknowledges that Liao discloses light combining unit that combines the beam BL with conversion beams R and G to obtain illumination beam 60. Applicant’s remarks also shows this happening in Fig. 4 of Liao. The BL beam and the R and G beams are brought together by converging the luminous intensity distributions of the respective beams. It is the 
Applicant’s further dependent claims include the actual structure used to achieve their invention, whereas the disputed section of claim 1 merely claims the result. The Examiner indicated the further dependent claims allowable because the actual curved reflective surface is performing the change in intensity distribution, rather than a system which relies on or contains imperfect reflection or a lens. Put another way, to one of ordinary skill in the art Applicant’s claim 1 would not overcome their own admitted prior art of Fig. 1A, but the claims indicated as allowable do.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875